Citation Nr: 1324636	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12-14 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include a pinched nerve.

2.  Entitlement to service connection for left foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that evidence of record suggests that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  In this regard, a January 1979 SSA Award Certificate indicates that he was granted SSA disability benefits; however, it is unclear as to whether these benefits were based on either of the claimed disorders.  Moreover, it does not appear that any attempt has been made to obtain a copy of the decision to grant such benefits or the records upon which that determination was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO/AMC should obtain and associate such records with the Veteran's claims file.

In addition, the Board finds that a medical opinion is necessary for determining the nature and etiology of the Veteran's claimed low back disorder.  The Veteran has asserted that his current low back disorder and left foot disorder are the result of spinal anesthesia administered during his appendix surgery in service.  He was afforded a VA examination in connection with his claims for service connection in June 2010.  The Veteran was diagnosed with lumbar intervertebral disc syndrome with degenerative arthritic changes and left foot drop with degenerative joint disease.  However, a medical opinion regarding the etiology of the Veteran's low back disorder was not rendered by the examiner.  

The record also suggests that there may be outstanding VA treatment records pertinent to the appeal.  Specifically, in a November 2009 statement in support of the claim, the Veteran indicated that he has received treatment from the VA Medical Center (VAMC) in Tuskegee, Alabama, and from the Columbus Base Outpatient Clinic (CBOC) in Columbus, Georgia, beginning in 1998.  However, the claims file does not include those VA treatment records.  VA is held to have constructive notice of the contents of VA records at the time of adjudication. Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, these records must be obtained before the claim for entitlement to service connection can be adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The RO/AMC should obtain all outstanding VA treatment records from the VA Medical Center in Tuskegee, Alabama, and the Columbus Base Outpatient Clinic in Columbus, Georgia, beginning in 1998.  Any other outstanding VA medical records, including any recent, ongoing treatment records, should also be obtained and associated with the file.

3.  The RO/AMC should obtain a medical opinion from the October 2010 VA examiner, or, if he is not available, from another suitably qualified examiner.

The examiner is requested to review all pertinent records associated with the claims file, including any VA treatment records obtained as a result of this remand, the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has a low back disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including spinal anesthesia therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If further examination of the Veteran is required to provide answers to these questions, the Veteran should be rescheduled for further examinations, tests, or studies, as appropriate.  If consultations with other VA clinicians are deemed necessary to answer these questions, such consultations should be undertaken.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a medical opinion to address the etiology of the claimed foot disorder.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



